  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA                 )
                                         )       CRIMINAL ACTION NO.
      v.                                 )          2:17cr482-MHT
                                         )               (WO)
CYRUS PHYFIER                            )

                                     ORDER

      Based      on    the      representations         made        during   an

on-the-record         hearing       on   October       15,     2019,    it   is

ORDERED that the government and standby counsel are to

arrange    for    defendant         Cyrus     Phyfier    to    have    regular

access to all of the evidence in this case while he is

in the local jail.                 To the extent that the evidence

consists of videos and other recordings, the government

and   standby         counsel      are   to    arrange        for    defendant

Phyfier to have regular access to a computer and for

him to receive training on how to use the computer.

      It is further ORDERED that, on or before October

22, 2019, the government is to file a report as to what

steps have been taken to assure the above, including

confirmation      that       the    evidence     has    been    provided     to
defendant   Phyfier   as   well   as   when   and   how   often

defendant Phyfier has had, and will continue to have,

access to it.

    DONE, this the 15th day of October, 2019.

                               /s/ Myron H. Thompson
                            UNITED STATES DISTRICT JUDGE
